DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Benedikt (US 2011/0210867) in view of Johnson (US 6,133,851).
   Regarding claims 1, 7, 15, Benedikt discloses a method of indicating to an operator of a work vehicle a relative location of an object spaced a distance from the work vehicle (fig. 1-fig. 2; page 1, [0003]), the method comprising: sensing the object with at least one of a plurality of sensors positioned at a plurality of sensor positions on the work vehicle (fig. 1-fig. 2; page 2, [0022]). Claim 15, an operator station configured to position the operator (fig. 1-fig. 2); a plurality of sensors distributed at a plurality of sensor positions relative to the operator, oriented away from the operator, and configured to sense an object (fig. 1-fig. 2; page 2, [0022-0032)).
  Benedikt discloses all the limitations set forth above but fails to explicitly disclose activating at least one of a plurality of indicators positioned at a plurality of indicator positions relative to the operator based on the sensing of the object with the at least one of the plurality of sensors, each of the plurality of sensor positions directionally corresponding to at least one of the plurality of indicator positions; 
wherein each of the plurality of indicator positions directionally corresponds to at least one of the plurality of sensor positions on the work vehicle by being configured at a directional angle relative to a position of the operator positioned at an operator station of the work vehicle such that the operator associates an indication from an indicator of the plurality of indicators as relating to a corresponding sensor of the plurality of sensors positioned on the work vehicle.
 However, Johnson discloses activating at least one of a plurality of indicators positioned at a plurality of indicator positions relative to the operator based on the sensing of the object with the at least one of the plurality of sensors, each of the plurality of sensor positions directionally corresponding to at least one of the plurality of indicator positions (fig. 2-fig. 6; abstract; col. 2, lines 2-17; col. 3, lines 32-67); wherein each of the plurality of indicator positions directionally corresponds to at least one of the plurality of sensor positions on the work vehicle by being configured at a directional angle relative to a position of the operator positioned at an operator station of the work vehicle such that the operator associates an indication from an indicator of the plurality of indicators as relating to a corresponding sensor of the plurality of sensors positioned on the work vehicle (fig. 2-fig. 6; col. 2, lines 2-17; col. 3, lines 32-67).
  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Johnson within the system of Benedikt in order to assist a driver of the vehicle to attain enhanced situation awareness thereby maximizing the safety of the system.

Regarding claims 2, 8, Benedikt and Johnson disclose all the limitations set forth in claim 1 and Johnson further discloses wherein sensing the object with the at least one of the plurality of sensors comprises sensing the distance of the object from the at least one of the plurality of sensors, and activating the at least one of the plurality of indicators comprises activating the at least one of the plurality of indicators based on the distance of the object (too closely) (col. 2, lines 1-16).

Regarding claims 3, 9, Benedikt and Johnson disclose all the limitations set forth in claim 1 and Johnson further discloses activating a first quantity of the plurality of indicators 30 based on a first distance of the object 20 (fig. 1; col. 3, lines 34-38); and activating a second quantity of the plurality of indicators 32 based on a second distance of the object 22 (fig. 2; col. 3, lines 35-38; col. 4, lines 47-54).

Regarding claims 4, 10, Benedikt and Johnson disclose all the limitations set forth in claim 1 and Johnson further discloses modulating the output of the at least one of the plurality of indicators based on the distance of the object (col. 4, lines 47-54).
Regarding claims 5, 11, Benedikt and Johnson disclose all the limitations set forth in claim 1 and Johnson further discloses wherein activating at least one of a plurality of indicators comprises providing a visual indication with the at least one of the plurality of indicators (col. 3, lines 56-67).
Regarding claims 6, 12, Benedikt discloses wherein activating at least one of a plurality of indicators comprises providing an audible indication with the at least one of the plurality of indicators (page 8, [0113]). 
  Regarding claim 13, Benedikt discloses an interfacing member configured to couple to the operator of the work vehicle, the interfacing member comprising the plurality of indicators configured to be positioned at the interfacing member for indication to the operator of the work vehicle the location of the object relative to the operator (page 1, [0009]; page 5, [0088)). 
 Regarding claim 14, Benedikt discloses wherein the relative location of the object is a location of the object relative to the work vehicle (page 1, [0009]; page 5, [0088]). 
Regarding claims 16-18, Benedikt and Johnson disclose all the limitations set forth in claim 1 and Johnson further discloses wherein a first indicator of the plurality of indicators is positioned at a first side of the operator positioned at the operator station, a second indicator of the plurality of indicators is positioned at a second side of the operator opposite from the first side of the operator positioned at the operator station, a first sensor of the plurality of sensors is positioned at the first side of the operator positioned at the operator station, and a second sensor of the plurality of sensors is positioned at the second side of the operator opposite from the first side of the operator positioned at the operator station such that the first indicator indicates to the operator positioned at the operator station a sensing of the object located at the first side by the first sensor and the second indicator indicates to the operator positioned at the operator station a sensing of the object located at the second side by the second sensor (fig. 2; fig. 6; col. 3, lines 33-67; col. 4, lines 1-20).




Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
    According to Applicant’s argument on page 7 of 9, “Johnson, like Benedikt, fails to teach at least a plurality of indicators positioned”. The examiner respectfully disagrees with the Applicant because Johnson clearly discloses a plurality of strobe lights 70 positioned on the trailer 14 (fig. 2; col. 3, lines 42-57).
  For at least the above reason, the rejection of the claims is sustained.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                                                         Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
  Reed et al. (US 9,424,749) discloses traffic signal system for congested trafficways.
Miller, Jr. et al. (US 2019/0299946) discloses system....tractor-trailer.
  Maider et al. (US 2016/0137059) discloses operator....mines.
  Gunderson (US 6,894,608) discloses system...collisions.
Lang et al. (US 2005/0062590) discloses wireless......tractor-trailer.
Citron et al. (US 5,934,409) discloses trailer....set out outriggers.
Morjaria et al. (US 5,845,272) discloses system...locomotive.
Jackson (US 7,388,480) discloses safety lights for multiple-axle vehicles.


   Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached Monday-Friday from 9:30 AM -6:00 PM.
  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. DP January 28, 2022

DP
June 13, 2022

                                                                                /DANIEL PREVIL/                                                                                Primary Examiner, Art Unit 2684